UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 14-1863


KELSO DAVID WALLACE,

               Plaintiff - Appellant,

          v.

BERNADETTE  LAMSON, Assistant  County     Attorney;    DIANNA
GUNTHER; LINDA BIRD, Supervisor DHCA;     MONTGOMERY   COUNTY
MARYLAND,

               Defendants - Appellees.



                           No. 14-2274


KELSO DAVID WALLACE,

               Plaintiff - Appellant,

          v.

BERNADETTE   LAMSON,  Assistant   County   Attorney;   DIANNA
GUNTHER; LINDA BIRD, Supervisor DHCA; MONTGOMERY       COUNTY
MARYLAND; MONTGOMERY COUNTY GOVERNMENT MARYLAND,

               Defendants - Appellees.




Appeals from the United States District Court for the District
of Maryland, at Greenbelt.      Paul W. Grimm, District Judge.
(8:13-cv-00866-PWG; 8:14-cv-02089-PWG)
Submitted:   December 18, 2014        Decided:     December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelso David Wallace, Appellant Pro Se.      Charles Lowell
Frederick, Edward Barry Lattner, COUNTY ATTORNEY’S OFFICE,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            In   these    consolidated      appeals,      Kelso   David    Wallace

appeals from the district court’s orders denying relief on his

civil complaint and his complaint filed pursuant to 42 U.S.C.

§ 1983    (2012).        We   have   reviewed   the    records     and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Wallace v. Lamson, No. 8:13-cv-00866-PWG

(D. Md. Mar. 11, 2014); Wallace v. Lamson, No. 8-14-cv-02089-PWG

(D. Md. Nov. 7, 2014).          We deny Wallace’s motion for appointment

of counsel and dispense with oral argument because the facts and

legal    contentions      are   adequately    presented     in    the    materials

before   this    court    and   argument    would   not    aid    the   decisional

process.



                                                                          AFFIRMED




                                        3